Citation Nr: 1403965	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-26 503	)	DATE
	)
		)
	
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for cancer of the larynx, to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to July 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for cancer of the larynx and diabetes mellitus, type II and a March 2013 rating decision by the RO in Louisville, Kentucky, which denied service connection for bladder cancer.


REMAND

In his substantive appeal (VA Form 9, dated in August 2013), the Veteran indicated that he wished to appear at a hearing held at the RO before a Veterans Law Judge from the Board.  A September 2013 letter was sent to the Veteran acknowledging his request for a hearing; however, the requested hearing has not been scheduled.  Since such hearings are scheduled by the RO, a remand for that purposes is required.

Accordingly, the case is REMANDED to the RO for the following action: 

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of this appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.


							(CONTINUED ON NEXT PAGE)




The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

